ITEMID: 001-78403
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: ZAGAR v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: The applicant, Mrs Franjica Žagar, is a Croatian national who was born in 1955 and lives in Prezid.
The Slovenian Government (“the Government”) were represented by their Agent, Mr L. Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 20 June 1991 the Rijeka Municipal Court (Općinski sud u Rijeci), Croatia established that J.J., a Slovenian national living in Slovenia, was the father of the applicant’s son, Žan Žagar, born in 1980. The court ordered J.J. to pay child support.
At an undetermined time Franjica Žagar sought an enforcement of the Rijeka Municipal Court’s judgment with the Ljubljana Basic Court (Temeljno sodišče v Ljubljani) on behalf of her minor son.
On 19 April 1993 the Ljubljana Basic Court upheld the request and allowed the enforcement in order to collect the unpaid child support. The enforcement officer (izvršitelj) tried, on two occasions, to enforce the judgment by attachment (zaplemba) of the debtor’s personal property, but the latter evaded the enforcement.
On 15 November 1993 J.J. objected to the enforcement order. The objection was allowed on 24 May 1994.
On 22 June 1994 Franjica Žagar appealed against the decision of 24 May 1994 to the Ljubljana Higher Court (Višje sodišče v Ljubljani).
On 28 June 1994 the Convention took effect with respect to Slovenia.
On 8 November 1994 the Ljubljana Higher Court upheld the appeal and remitted the case for fresh examination.
On 1 January 1995 the Ljubljana Local Court (Okrajno sodišče v Ljubljani) gained jurisdiction in the present case due to the reform of the Slovenian judicial system.
On 26 September 1995 the court denied the debtor’s objection of 15 November 1993 and upheld the enforcement order.
On 17 October 1995 J.J. lodged an appeal with the Ljubljana Higher Court.
On 6 December 1995 the court dismissed the appeal. The enforcement order thus became final.
On 12 April 1996 the enforcement officer attempted to carry out the enforcement order, but J.J. was not to be found.
On 18 September 1996 the Ljubljana Local Court informed Franjica Žagar that the enforcement was unsuccessful and requested her to furnish the debtor’s new address. She informed the court of the debtor’s new address on 1 October 1996.
On 25 March 1997 Franjica Žagar requested the court to continue with the enforcement.
The attempt of attachment made in April 1997 was also fruitless.
On 21 August 1997, after the court had learned that the debtor had moved, the case was transferred to the Cerknica Local Cour (Okrajno sodišče v Cerknici).
On 16 September 1997, after another attempt of attachment was made, the enforcement officer informed the court that no objects suitable for attachment were found at the debtor’s new address.
On 20 November 1998 Franjica Žagar again urged the court to find a solution to the issue.
On 7 January 1999 the court made inquiries with the debtor’s bank, employer and at his address to determine how to proceed with the enforcement. As a result, the court requested Franjica Žagar to again propose the attachment of the debtor’s property.
Upon reaching the age of maturity, Mr Žan Žagar, represented by a lawyer, requested the continuation of the enforcement proceedings by attachment of debtor’s personal property or funds.
Following the changes in the legislation, the court appointed a new enforcement officer and requested Žan Žagar, on 6 February 2001, to pay an advance on the enforcement officer’s expenses within eight days. The time-limit was subsequently extended and Žan Žagar paid the advance on 19 April 2001.
On 9 May 2001 the court ordered the enforcement officer to proceed with the enforcement.
A new attempt of attachment was unsuccessful, because the debtor had moved again.
On 19 February 2003 the court requested Žan Žagar to provide the debtor’s new address. He complied the following day.
On 24 March 2003 the court appointed a new enforcement officer, since the previous one ceased to exercise his functions.
On 17 February 2004 Žan Žagar made a proposal for enforcement by new means for attachment. He also sought the re-evaluation of the payments due.
On 24 February 2004 the court dismissed the proposal for re-evaluation. However, on 11 March 2004, the court upheld the proposal for enforcement by new means for attachment.
On 8 April 2004, Žan Žagar appealed against the decision of 24 February 2004 to the Ljubljana Higher Court.
On the same day, the creditor objected to the order of 11 March 2004.
The court refused the objection on 19 April 2004.
On 20 May 2004 the debtor appealed to the Ljubljana Higher Court.
On 23 September 2004 the Ljubljana Higher Court dismissed the appeals of 8 April and 20 May 2004.
On 28 December 2004 the enforcement officer was informed of the Ljubljana Higher Court’s decision.
On 10 October 2005 the court ordered the enforcement officer to report on the progress made.
On 12 October 2005 the enforcement officer learned that the debtor had been imprisoned on 7 April 2005 for a period of one year.
The proceedings are still pending.
